DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I: Claims 1-14 in the reply filed on June 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant has cancelled Claims 15-20 directed towards the method claims.
An action on the merits of elected Claims 1-14 is provided below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimizu et al. JP 3337098 (cited on Information Disclosure Statement filed February 9, 2021).
A formal human translation of Shimizu et al. JP 3337098 has been furnished herein.  It is noted that all citations to Shimizu et al. JP 3337098 are with respect to the formal human translation..
Regarding Claim 1, Shimizu et al. discloses a beverage comprising fermented acid whey and an added flavoring (tannin or sugar) (‘098 Translation, Paragraphs [0001] and [0044]).
Regarding Claim 13, Shimizu et al. discloses added lactic acid bacteria (‘098 Translation, Paragraph [0043]).

Claims 1, 8, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cano US 2011/0293778.
Regarding Claims 1 and 8, Cano discloses a beverage comprising fermented acid whey (‘778, Paragraphs [0045]-[0046]) and an added flavoring (sugar source of fruit based flavorings) (‘778, Paragraph [0041]).
Regarding Claim 11, Cano discloses the beverage being filtered to reduce suspended sediment (pulp) (‘778, Paragraph [0040]).
Further regarding Claim 11, the limitations “wherein the beverage is filtered to reduce suspended sediment” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  Additionally, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results in view of In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP § 2144.04.IV.C.).  Nevertheless, Cano explicitly teaches the beverage being filtered to reduce suspended sediment (pulp) (‘778, Paragraph [0040]).
Regarding Claim 12, Cano discloses the beverage being filtered to at least partially clarify the beverage (‘778, Paragraph [0039]).
Further regarding Claim 12, the limitations “wherein the beverage is filtered” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  Additionally, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results in view of In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP § 2144.04.IV.C.).  Nevertheless, Cano explicitly teaches the beverage being filtered to at least partially clarify the beverage (‘778, Paragraph [0039]).
Regarding Claim 13, Cano discloses added lactic acid bacteria (‘778, Paragraph [0045]).
Regarding Claim 14, Cano discloses the beverage being carbonated (‘778, Paragraphs [0040], [0042], and [0045]-[0046]).
Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muramoto US 2021/0145016.
Regarding Claims 1 and 8-9, Muramoto discloses a beverage comprising fermented acid whey (‘016, Paragraphs [0016], [0019], and [0052]) and an added flavoring (fruit puree) (‘016, Paragraphs [0032] and [0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. JP 3337098 (cited on Information Disclosure Statement filed February 9, 2021).
Regarding Claim 2, Shimizu et al. discloses the fermented acid whey being produced by fermenting an acid whey by product of filtered yogurt production (‘098 Translation, Paragraph [0017]).
Further regarding Claim 2, the limitations “wherein the fermented acid whey is produced by fermenting an acid whey by product of filtered yogurt production” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  Nevertheless, Shimizu et al. explicitly teaches using yogurt for the fermented acid whey (‘098 Translation, Paragraph [0017]) and a filtering step (‘098 Translation, Paragraph [0024]).
Regarding Claim 3, Shimizu et al. discloses fermenting the acid whey including combining acid whey with yeast (‘098 Translation, Paragraph [0028]) and a sweetener (sugar) (‘098 Translation, Paragraph [0044]).
Regarding Claim 4, Shimizu et al. discloses fermenting the acid whey generating lactic acid bacteria within the fermented acid whey (‘098 Translation, Paragraph [0044]).
Further regarding Claim 4, the limitations “wherein fermenting the acid whey generates lactic acid bacteria within the fermented acid whey” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Regarding Claim 5, Shimizu et al. discloses the fermented acid whey being fermented and diluted with alcoholic beverages and drinking water at a desired ratio and consumed (‘098 Translation, Paragraph [0026]).  Although Shimizu et al. does not explicitly teach the alcohol content of the fermented acid whey to be less than about 0.5% by alcohol by volume, Shimizu et al. teaches adding alcohol and water at a desired ratio.  One of ordinary skill in the art would adjust the amount of alcohol and water in the beverage based upon the desired alcoholic content of beverage by a particular consumer.  Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 6, the limitations “wherein the beverage is pasteurized to arrest a fermentation process to achieve the alcohol content” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  Nevertheless, Shimizu et al. explicitly discloses the claimed method step of pasteurizing (sterilizing) the beverage (‘098 Translation, Paragraph [0023]).
Regarding Claim 7, Shimizu et al. discloses the added flavoring being combined with the fermented acid before fermentation of the acid whey (‘098 Translation, Paragraph [0010]).
Shimizu et al. is silent regarding the added flavoring being combined with the fermented acid whey after fermentation of an acid whey.  However, the order of steps in which the added flavoring is combined with the fermented acid relative to the step of fermentation of the acid whey are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  Additionally, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results in view of In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP § 2144.04.IV.C.).
Regarding Claim 8, Shimizu et al. discloses the added flavoring including botanical based flavorings (tannin) (‘098 Translation, Paragraph [0028]).
Regarding Claims 10-11, the limitations “wherein the beverage is filtered to remove residual yeast” and “wherein the beverage is filtered to reduce suspended sediment” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  Additionally, Shimizu et al. discloses the beverage being filtered (‘098 Translation, Paragraph [0024]).
Further regarding Claims 10-11, the limitations “to remove residual yeast” and “to reduce suspended sediment are intended use limitations.  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim. The disclosed filtration step of Shimazu et al. (‘098 Translation, Paragraph [0024]) would be capable of removing residual yeast or reduce suspended sediment since the goal of filtration is to either separate or remove particles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hori et al. US 5,132,122 discloses a process for producing a fermented lactic acid whey drink by filtering (‘122, Column 6, lines 1-18).
Shi et al. US 2019/0343155 discloses fruit liquid clarified by filtration (‘155, Paragraph [0571]) and fruit puree (‘155, Paragraph [0480]).
Nair et al. US 2011/0268846 discloses a beverage comprising cocoa and fruit (‘846, Paragraph [0005]) comprising a step of filtering the beverage to clarify the beverage to produce a colorless cocoa water and adding flavorings (‘846, Paragraph [0006]) wherein lactic acid is used to make acidifying conditions (‘846, Paragraph [0015]) wherein the cocoa powder is fermented (‘846, Paragraph [0017]) and a filtration step to remove substances to cause sediment (‘846, Paragraph [0029]).
Mulder et al. US 2010/0092604 discloses a yoghurt drink mixture that is filtered (‘604, Paragraphs [0083]-[0084]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792